Case: 2:20-cv-06229-MHW-KAJ Doc #: 34 Filed: 05/28/21 Page: 1 of 4 PAGEID #: 258




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JAMES ZILINSKY, GERALDINE ZILINSKY,                  )
CORY SIMPSON, MEGAN McGINLEY,                        )
SANDRA GARRETT DORSEY, BRIAN                         )           CIVIL ACTION NO.
DERING, THERESA DERING, ALAN                         )        2:20-CV-6229-MHW-KAJ
ARMSTRONG AND SANDY ARMSTRONG                        )
individually and on behalf of all others similarly   )
situated,                                            )      JUDGE MICHAEL H. WATSON
                      Plaintiffs,                    )
                                                     )   DEFENDANT LEAFFILTER NORTH,
       vs.                                           )   LLC’S UNOPPOSED MOTION FOR
                                                     )   EXTENSION OF TIME TO FILE REPLY
LEAFFILTER NORTH, LLC,                               )   IN FURTHER SUPPORT OF ITS
                                                     )   MOTION TO DISMISS PURSUANT TO
                       Defendant.                    )   FED. R. CIV. P. 12(b)(6)) AND STRIKE
                                                     )   CLASS ALLEGATIONS PURSUANT TO
                                                     )   FED. R. CIV. P. 23(c)(1)(A)
                                                     )
                                                     )
                                                     )

       Defendant LeafFilter North, LLC (“Defendant”), by and through its undersigned counsel,

respectfully moves this Court for a seven (7) day extension of time, up to and including June 17,

2021, to file its reply in support of its Motion for Partial Dismissal Pursuant to Fed. R. Civ. P.

12(b)(6) and Motion to Strike the Nationwide Class and Ohio Subclass Claims Pursuant to Fed.

R. Civ. P. 23(c)(1)(A) (“Motion”) [Dkt. No. 29]. In support of this Motion, Defendant states as

follows:

       1.      Defendants filed their Motion on April 29, 2021. The Motion sets forth various

arguments and legal doctrines in support of dismissal certain counts of Plaintiffs’ claims and

separately sets forth numerous legal grounds for why several of Plaintiffs’ proposed class claims

are inappropriate for classwide treatment.




                                             14683657 v1
Case: 2:20-cv-06229-MHW-KAJ Doc #: 34 Filed: 05/28/21 Page: 2 of 4 PAGEID #: 259




        2.      On May 17, 2021, Plaintiffs sought via an unopposed motion seven (7) days to

respond to Defendant’s Motion [Dkt. No. 32]. The Court granted Plaintiff’s request for additional

time on May 18. 2021 via Minute Entry.

        3.      On May 27, 2021, Plaintiffs filed their opposition to Defendant’s Motion.

        4.      Defendant’s current deadline to file its reply in further support of the Motion is June

10, 2021. Defendant seeks an additional seven (7) days to file its reply, up to and including June

17, 2021, to fully reply to the multitude of important issues to address with respect to the Motion

and Plaintiffs’ opposition.

        6.      Defendant’s counsel reached out to Plaintiffs’ counsel regarding this Motion on

May 17, 2021.      Plaintiffs stated that there was no objection to this brief extension of time.

        7.      Defendant makes this request in good faith and not to delay or hinder the

proceedings before this Court.

        WHEREFORE, Defendant respectfully requests that the Court grant it an extension of

time up to and including June 17, 2021, to file its reply in support of its Motion for Partial

Dismissal Pursuant to Fed. R. Civ. P. 12(b)(6) and Motion to Strike the Nationwide Class and Ohio

Subclass Claims Pursuant to Fed. R. Civ. P. 23(c)(1)(A), and for any other relief the Court deems

fit.




                                            14683657 v1
Case: 2:20-cv-06229-MHW-KAJ Doc #: 34 Filed: 05/28/21 Page: 3 of 4 PAGEID #: 260




May 28, 2021                        Respectfully submitted,

                                        /s/ Trevor Covey
                                       GREGORY J. PHILLIPS (0077601)
                                       TREVOR COVEY (0085323)
                                       MICHAEL MEYER (0087953)
                                       SUZANNE M. ALTON DE ERASO
                                       Benesch, Friedlander, Coplan & Aronoff LLP
                                       200 Public Square, Suite 2300
                                       Cleveland, Ohio 44114-2378
                                       Telephone: 216.363.4500
                                       Facsimile: 216.363.4588
                                       Email: gphillips@beneschlaw.com
                                               tcovey@beneschlaw.com
                                               mmeyer@beneschlaw.com
                                               saltondeeraso@beneschlaw.com

                                       Attorneys for Defendant LeafFilter North, LLC




                                  14683657 v1
Case: 2:20-cv-06229-MHW-KAJ Doc #: 34 Filed: 05/28/21 Page: 4 of 4 PAGEID #: 261




                               CERTIFICATE OF SERVICE

       The undersigned attorney certifies that, on May 28, 2021 a true and correct copy of

Defendant LeafFilter North, LLC’s Unopposed Motion for Extension of Time to File Reply in

Further Support of Its Motion for Partial Dismissal Pursuant to Fed. R. Civ. P. 12(b)(6) and

Motion to Strike the Nationwide Class and Ohio Subclass Claims Pursuant to Fed. R. Civ. P.

23(c)(1)(A) was electronically filed via the Court’s CM/ECF system, which will serve notice of

filing the aforementioned document on all counsel who has consented to receive service by

electronic means.



                                                         /s/Trevor Covey




                                        14683657 v1
